Name: Commission Regulation (EEC) No 1084/91 of 29 April 1991 specifying the extent to which applications lodged in April 1991 for import licences in respect of young male bovine animals for fattening may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 108/32 Official Journal of the European Communities 30 . 4. 91 COMMISSION REGULATION (EEC) No 1084/91 of 29 April 1991 specifying the extent to which applications lodged in April 1991 for import licences in respect of young male bovine animals for fattening may be accepted (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia, Hungary or Poland with a reduction of 75 % in the levy shall be reduced by 98,455 % ; (b) for animals of up to 300 kilograms per capita live weight with a reduction of 65 % in the levy shall be reduced by 98,400 % ; 2. The quantities applied for in Greece by the applicants referred to in Article 1 (6) (b) of Regulation (EEC) No THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 13 (4) (a) thereof, Whereas Commission Regulation (EEC) No 839/91 (3) lays down the number of young male bovine animals which may be imported on special terms during the first and second quarters of 1991 ; whereas import licence applications result in the issuing of licences in accordance with the provisions of this Regulation , 839/91 : HAS ADOPTED THIS REGULATION : (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia, Hungary or Poland with a reduction of 75 % in the levy shall be reduced by 44,741 % ; (b) for animals of up to 300 kilograms per capita live weight with a reduction of 65 % in the levy shall be reduced by 87,556 % ; 3 . The quantities applied for in the other Member States : (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia, Hungary or Poland with a reduction of 75 % in the levy shall be reduced by 98,388 % ; (b) for animals of up to 300 kilograms per capita live weight with a reduction of 65 % in the levy shall be reduced by 97,856 % . Article 2 This Regulation shall enter into force on 2 May 1991 . Article 1 Import licences for young male bovine animals for fattening for which applications were lodged in the period 8 to 1 2 April 1 99 1 shall be issued as follows : 1 . The quantities applied for in Italy by the applicants referred to in Article 1 (6) (b) of Regulation (EEC) No 839/90 : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 24. 0 OJ No L 353, 17 . 12. 1990, p. 23. 0 OJ No L 85, 5 . 4. 1991 , p. 1 .